DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,619,096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.


A search of the prior art demonstrates that such a property is not known by that name, outside of Applicants’ own work, and is thus not a term of art.  Therefore, there is no standard for ascertaining the “solidity” of a particle.  As such, Applicants’ disclosure must fully disclose all necessary parameters to determine the “solidity” of a particle.  The present disclosure is insufficient.

Various factors play into an accurate measurement of solidity that are not described.  One factor is the number of vertices (or sides) specified for the convex polygon:  more vertices enable a more perfect fit of the polygon around the particle.  For a given particle, the ratio between the apparent 2D particle area and the area of the convex polygon enclosing the particle will asymptotically approach 1 as the number of vertices increases.  A variation of this issue may include a software-implemented minimization function, where the difference between the particle area and the convex polygon are minimized based on a predetermined convergence criterium, with or without a set number of vertices, prior to calculating the ratio between the two 

A second factor that is not disclosed is the magnification of the micrograph from which the measurement is to be made:  the greater the magnification, the greater imperfections in shape become.  For a given particle and a given convex polygon, the ratio between the apparent 2D particle area and the area of the convex polygon may vary significantly with magnification.  Without disclosing the magnification, by itself or related to particle size, the claimed subject matter is not supported.

There may be more factors than those noted, such as the resolution of the micrograph for a given magnification, and the manner in which the area of the particle itself is demarcated for measurement.

In line 24 of p.18, Applicants mention a software program with the trade name “image J”.  However, this is not a sufficient disclosure at least because the software parameters used are not disclosed, software specifications may change with software versions (the version used is also not disclosed), the particular software package is not disclosed, nor is a given software program universally available or compatible with operating systems or hardware.  It is therefore unknown how Applicants arrived at their reported, or claimed, solidity calculations.


If Applicants are inventing the “solidity” metric for the purposes of characterizing their product, and more to the point, as a means of patentably distinguishing their product over prior art, then all relevant parameters must be specified in order to establish a standard by which a quantum dot may be characterized by its “solidity” in a repeatable, consistent, and scientific manner.  Since Applicants have failed to do so for at least one or more of the reasons stated above, then the claim limitation, “an average solidity of the quantum dots is greater than or equal to about 0.85”, is not sufficiently supported by the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 20 is rejected under this paragraph because the limitation, “the display device is configured to have a color reproducibility of greater than or equal to about 80% measured in accordance with a BT 2020 standard” is not sufficiently described.  The relevant standard within “BT 2020” has not been identified, nor has the relevant testing procedure been described, nor have any relevant publications been incorporated by reference.  Standards change with time, and as such, it is unknown from the disclosure what particular standard and measuring practice is being referenced by a mere recitation of “BT 2020”.  As such, the claim is not sufficiently supported by the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 2-19 are rejected under this paragraph by virtue of their dependence upon claim 1, thus incorporating the unsupported subject matter.
Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 recites the limitation, “an average solidity of the quantum dots is greater than or equal to about 0.85”.  It appears from the disclosure that Applicants have defined a physical property, called “solidity”, that, in combination with the particle size distribution, allegedly has a material effect on the luminescent properties of the quantum dots (p.19, line 23, through p.20, line 2).  Applicants describe solidity as being the ratio between a 2D projection of the quantum dot (as it appears in a micrograph), and a convex 2D polygon that encompasses the entire 2D projection (p.18, lines 18-25, and illustrated in Fig.2).  As such, it appears to be a measure of uniformity of shape.

A search of the prior art demonstrates that such a property is not known by that name, outside of Applicants’ own work, and is thus not a term of art.  Therefore, there is no standard for ascertaining the “solidity” of a particle.  As such, Applicants’ disclosure must fully disclose the manner in which such a characterization may be repeatedly, accurately, and reliably performed by one of ordinary skill in the art.  The present disclosure does not enable one of ordinary skill in the art to make and/or use the invention as claimed.


Various factors play into an accurate measurement of solidity that are not described.  One factor is the number of vertices (or sides) specified for the convex polygon:  more vertices enable a more perfect fit of the polygon around the particle.  For a given particle, the ratio between the apparent 2D particle area and the area of the convex polygon enclosing the particle will asymptotically approach 1 as the number of vertices increases.  A variation of this issue may include a software-implemented minimization function, where the difference between the particle area and the convex polygon are minimized based on a predetermined convergence criterium, with or without a set number of vertices, prior to calculating the ratio between the two areas.  The results of these various methods vary greatly.  Applicants’ disclosure is silent, providing no guidance on what method was used, nor the parameters identified, and thus the skilled artisan is unable to make and/or use the invention.

A second factor is the magnification of the micrograph from which the measurement is to be made:  the greater the magnification, the more clear various imperfections in shape become.  For a given particle and a given number of vertices (or sides) for the convex polygon, the ratio between the apparent 2D particle area and the area of the convex polygon may vary significantly with magnification. Without disclosing the magnification, by itself or as a function of particle size, one of ordinary skill in the art cannot make and/or use the invention.

There may be more factors than those noted, such as the resolution of the micrograph for a given magnification, and the manner in which the apparent 2D area of the particle is demarcated for measurement.

In line 24 of p.18, Applicants mention a software program with the trade name “image J”.  However, this is not a sufficient disclosure at least because the software parameters used are not disclosed, software specifications may change with software versions (the version used is also not disclosed), the particular software package is not disclosed, nor is a given software program universally available or compatible with operating systems or hardware.  As such, one of ordinary skill in the art cannot make and/or use the invention.

For at least one or more of the above reasons, the specification is not enabling such that one of ordinary skill may make and/or use the invention as claimed.

Claims 2-20 are rejected under this paragraph by virtue of their dependence upon claim 20, thus incorporating the un-enabled subject matter.



















The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claim 1 is indefinite at least because the meets and bounds of the limitation, “an average solidity of the quantum dots is greater than or equal to about 0.85,” cannot be ascertained.  The term “solidity” is not known in the prior art, and thus Applicants’ specification is the only guidance for establishing the solidity measurement.  However, the methods by which the solidity of a quantum dot is determined are not sufficiently disclosed.  Thus, the scope of any numerical values or ranges of the solidity of the quantum dot is not clear.

Claim 20 is further rejected under this section because the “BT 2020” standard is not clear.  The specification has not described the relevant testing procedure nor the relevant standard, nor incorporated by reference the relevant publication.  Standards change with time, and as such, the particular standard being referenced by Applicants is unknown.  Therefore, the scope of the limitation cannot be ascertained.

Claims 2-19 are rejected under this paragraph by virtue of their dependence upon claim 1, thus incorporating the indefinite subject matter, and further for failing to remedy any of the noted deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippen (US 2017/0306227 A1) in view of Guo (US 2014/0001405 A1).

Regarding claim 1, Ippen discloses quantum dots (Figs.2, 3 and 6), including:
a) a semiconductor nanocrystal core having indium and phosphorous (InP core, Fig.6); and
b) a semiconductor nanocrystal shell disposed on the semiconductor nanocrystal core, the shell having zinc, selenium and sulfur (ZnSe, ZnS, Fig.6); where, in the quantum dots:
c) a molar ratio of selenium with respect to indium is greater than or equal to 5.7:1 (pars.0026 and 0134);
d) an average particle size of greater than or equal to about 5.5 nm (pars.0066-0067);
e) a standard deviation of particle sizes of the quantum dots is less than or equal to about 20% of the average particle size (16.9%, par.0066; 12.7%, par.0067); and
f) a maximum photoluminescent peak of the quantum dots has a FWHM of less than or equal to 40 nm (35nm-45nm, par.0160).
Ippen does not specifically disclose that the average solidity of the quantum dots is greater than or equal to about 0.85.  However, given the fact that one concrete example of Ippen has the identical characteristics as that of Applicants’ Example 1 (average particle size of 6.3nm, particle size distribution of 13%, and FWHM of 40nm or less, compared to Ippen par.0067), then Ippen is considered to have an average solidity of the quantum dots of “about 0.85” or greater.  In other words, as broadly as claimed, and considering the fact that an average solidity of about 0.85 or greater cannot be definitely ascertained, there is at least one combination of magnification and number of convex polygon vertices that will yield a solidity of greater than or equal to about 0.85 for at least the quantum dots of Fig.3.

Further regarding claim 1, Ippen does not specifically disclose that the core includes phosphine.  Ippen does disclose the result, an InP core; however, the details of how the core is formed are not disclosed.
Guo teaches the practice of forming an InP core for a core/shell quantum dot using phosphine precursors (par.0148) as a known, effective means of producing highly luminescent quantum dots.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Ippen to use phosphine to form the InP core, as taught by Guo, in order to reliably and effectively form the quantum dot with the desired properties.

With respect to claim 2, Ippen further discloses that the quantum dots are substantially cadmium free (par.0101).

With respect to claim 3, Ippen further discloses a molar ratio of sulfur with respect to indium is less than or equal to about 20:1 (pars.0028 and 0153).

With respect to claims 4-6, Ippen further discloses an organic ligand on the surfaces of the quantum dots, where the organic ligand includes a carboxylic acid of a C5-C30 aliphatic hydrocarbon group (par.0150), and a primary amine group of the primary amine compound includes a C5-C30 aliphatic hydrocarbon group, the primary amine group having a C5-C30 alkenyl group (par.0115).

With respect to claim 7, Ippen further discloses that a molar ratio of zinc with respect to indium in the quantum dot is greater than or equal to about 10:1 (pars.0133 and 0152).

With respect to claim 8, Ippen further discloses that the average particle size of the quantum dots is greater than or equal to about 5.8nm (pars.0066-0067), and the standard deviation of the particle sizes of the quantum dots is less than or equal to about 18% of the average particle size (16.9%, par.0066; 12.7%, par.0067).

With respect to claim 9, Ippen does not specifically disclose that the average solidity of the quantum dots is greater than or equal to about 0.90.  However, given the fact that one concrete example of Ippen has the identical characteristics as that of Applicants’ Example 1 (average particle size of 6.3nm, particle size distribution of 13%, and FWHM of 40nm or less, compared to Ippen par.0067), then Ippen is considered to have an average solidity of the quantum dots of “about 0.90” or greater.  In other words, as broadly as claimed, and considering the fact that an average solidity of about 0.90 or greater cannot be definitely ascertained, there is at least one combination of magnification and number of convex polygon vertices that will yield a solidity of greater than or equal to about 0.90 for at least the quantum dots of Fig.3.

With respect to claim 10, Ippen further discloses that a molar ratio of sulfur with respect to indium is less than or equal to about 12:1 (pars.0028 and 0153).

With respect to claim 11, Ippen further discloses a quantum efficiency of the quantum dots is greater than or equal to about 70% (par.0158, 85%-96%).

With respect to claim 12, Ippen further discloses that the thickness of the shell is greater than or equal to about 1.5nm (pars.0016-0019; also see pars.0066-0067 and 0088).

With respect to claim 13, Ippen further discloses that the shell includes a first shell and a second shell, where the first shell has a composition (ZnSe) different from the second shell (ZnS).



With respect to claims 14-16, Ippen further discloses an ink composition including the quantum dots and a liquid vehicle (par.0036), including a monomer (par.0013), where at least a polymerization takes place to form a quantum dot layer on a desired region of a substrate (quantum dots in a polymer matrix for LED displays, par.0097).

With respect to claim 17, Ippen further discloses that the quantum dots are capable of a blue light absorption rate greater than or equal to 88% at a wavelength of 450nm (0.88 or higher, Fig.9).  It is inherent that a quantum dot layer containing the dots within a display (par.0036 and 0097) will also exhibit the same properties at a sufficient wt.% since the polymer matrix is substantially transparent at 450nm.

With respect to claims 18 and 19, Ippen further discloses a display having a layer of quantum dots (pars.0036 and 0097), where the quantum dots exhibit a maximum photoluminescent peak with a FWHM of less than or equal to about 40nm (par.0160).

With respect to claim 20, Ippen does not specifically disclose how well the resulting display is able to reproduce color with the quantum dot layer.  However, given the fact that the quantum dots of Ippen are identical in form and function, as broadly as claimed, then it follows that a display will be just as capable of having a color reproducibility greater than or equal to about 80% according to a BT 2020 standard as is Applicants’.  Further, it is obvious for Ippen to provide a display that is capable of at least meeting industry standards such that the display is marketable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884